Opinion issued August 23, 2016




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-16-00202-CV
                            ———————————
                          ANTONY CLARK, Appellant
                                         V.
                   SAGO PALMS APARTMENTS, Appellee


             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                       Trial Court Case No. 1073737


                          MEMORANDUM OPINION

      Appellant, Antony Clark, has neither paid the required fees nor established

indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1; see also TEX.

GOV’T CODE ANN. §§ 51.207, 51.941(a) (West 2013), 101.041 (West Supp. 2015);

Fees Charged in the Supreme Court, in Civil Cases in the Courts of Appeals, and
Before the Judicial Panel on Multi-District Litigation, Misc. Docket No. 15-9158

(Tex. Aug. 28, 2015). Further, appellant has not paid or made arrangements to pay

the fee for preparing the clerk’s record. See TEX. R. APP. P. 37.3(b). After being

notified that this appeal was subject to dismissal, appellant did not adequately

respond. See TEX. R. APP. P. 5, 42.3(b), (c).

      Accordingly, we dismiss the appeal for nonpayment of all required fees and

for want of prosecution. We dismiss any pending motions as moot.

                                     PER CURIAM

Panel consists of Justices Bland, Massengale, and Lloyd.




                                          2